NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM FLETCHER,                               No.    16-36073

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00532-BLW

 v.
                                                MEMORANDUM*
CORIZON HEALTH SERVICES, and
employees; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      William Fletcher, an Idaho state prisoner, appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging constitutionally inadequate dental care. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Fletcher did

not exhaust his claims prior to filing this action and failed to raise a genuine

dispute of material fact as to whether there was “something in his particular case

that made the existing and generally available administrative remedies effectively

unavailable to him.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014);

Woodford v. Ngo, 548 U.S. 81, 88 (2006) (to properly exhaust, “a prisoner must

complete the administrative review process in accordance with the applicable

procedural rules”).

      The district court did not abuse its discretion in granting defendants’ motion

for reconsideration of the district court’s April 8, 2016 order, and in denying

Fletcher’s motion for reconsideration of the same order, because defendants

demonstrated a proper basis for relief, whereas Fletcher failed to do so. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Fed.

R. Civ. P. 59(e)).

      We lack jurisdiction to consider the district court’s order denying Fletcher’s

motion for reconsideration of the district court’s November 29, 2016 order because

Fletcher failed to amend his notice of appeal or file a new notice of appeal after the

motion for reconsideration was denied. See Fed. R. App. P. 4(a)(1)(A) (notice of


                                           2                                       16-36073
appeal must be filed within 30 days after entry of the judgment or order appealed

from).

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

         Fletcher’s motion requesting emergency relief (Docket Entry No. 24) is

denied.

         AFFIRMED.




                                           3                                   16-36073